Case 1:18-cv-00957-CMH-TCB Document 66 Filed 10/20/20 Page 1 of 3 PagelD# 892

Sands
Anderson

 

Jeffrey Hamilton Geiger 1111 East Main Street

RICHMOND | CHRISTIANSBURG |

enone FREDERICKSBURG MCLEAN | DURHAM | pee BOSED Fic Boxth Ze
WILLIAMSBURG Richmond, VA 23218-1998

Direct: (804) 783-7248 Main: (804) 648-1636

JGeiger@SandsAnderson.com Fax: (804) 783-7291
SANDSANDERSON.COM

October 20, 2020

BY ELECTRONIC FILING

Hon. Claude M. Hilton, Senior Judge
United States District Court

Eastern District of Virginia — Alexandria
401 Courthouse Square

Alexandria, VA 22314

Re: |_UMG Records, Inc., et al. v. Tofig Kurbanov, et al.
Case No. 1:18-CV-00957-CMH-TCB
Our File No. 021773/096773
Hearing Date: October 23, 2020 — 10:00 a.m.

Dear Judge Hilton:

In light of the ongoing pandemic, counsel for Mr. Kurbanov requests respectfully that the
hearing scheduled for October 23, 2020, on “Plaintiffs’ Motion for Reconsideration of Court’s
September 18, 2020 Stay Order” [Doc. 61], be held via tele-conference or video-conference.

In addition to the challenges associated with an in-person hearing, the parties are represented
in part by pro hac vice counsel, who reside outside of the Eastern District of Virginia. Defense
counsel need to participate in the hearing and anticipate that travel under current conditions will be
particularly difficult. Defense counsel submits respectfully that holding the hearing remotely will be
the safest and most efficient way to ensure that they can participate fully.

Thank you for your consideration.

R¢spectfully submitted,

Mh

Jeffrey H. Geiger

  

CC: BY E-MAIL
Valentin D. Gurvits, Esquire
Boston Law Group, PC
825 Beacon Street, Suite 20
Newton Centre, Massachusetts 02459
Case 1:18-cv-00957-CMH-TCB Document 66 Filed 10/20/20 Page 2 of 3 PagelD# 893

October 20, 2020
Page 2

BY E-MAIL

Evan Fray-Witzer, Esquire
Ciampa Fray-Witzer, LLP

20 Park Plaza, Suite 505
Boston, Massachusetts 02116

BY E-MAIL

Matthew Shayefar, Esquire

Law Office of Matthew Shayefar, PC
925 N La Brea Ave.

West Hollywood, California 90038

BY E-MAIL

Michael K. Lowman, Esquire
Jenner & Block LLP

1099 New York Ave, NW
Suite 900

Washington, DC 20001-4412

BY E-MAIL

Kenneth L. Doroshow, Esquire
Jenner & Block LLP

1099 New York Avenue, NW
Suite 900

Washington, DC 20001-4412

BY E-MAIL

Alison I. Stein, Esquire
Jenner & Block LLP

1099 New York Avenue, NW
Suite 900

Washington, DC 20001-4412

BY E-MAIL

Jonathan A. Langlinais, Esquire
Jenner & Block LLP

1099 New York Avenue, NW
Suite 900

Washington, DC 20001-4412

BY E-MAIL

Matthew J. Oppenheim, Esquire
Oppenheim + Zebrak, LLP

4530 Wisconsin Avenue, NW, 5th Floor
Washington, DC 20016
Case 1:18-cv-00957-CMH-TCB Document 66 Filed 10/20/20 Page 3 of 3 PagelD# 894

October 20, 2020
Page 3

BY E-MAIL

Lucy G. Noyola, Esquire

Oppenheim + Zebrak, LLP

4530 Wisconsin Avenue, NW, 5" Floor
Washington, DC 20016

BY E-MAIL

Kellyn Goler, Esquire

Oppenheim + Zebrak, LLP

4530 Wisconsin Avenue, NW, 5" Floor
Washington, DC 20016
